 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 1 of 31 PageID #:2673




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


ADMIRAL INSURANCE COMPANY,      )
                                )
          Plaintiff,            )
                                )
                                )
                                )
     v.                         ) No. 19 C 3468
                                )
                                )
ALEXANDRIA ANDERSON, ALEXANDRIA )
CLEMONS, CARIANA CHAMBERS,      )
RAVEN SMITH, BIANCA VALDEZ, AVA )
THOMPSON GREENWELL, ASHANTI     )
MADLOCK-HENDERSON, and FELICIA  )
HANKINS, personal               )
representative of the estate of )
JORDAN HANKINS.                 )
                                )
          Defendants.


                      Memorandum Opinion and Order

     This insurance dispute stems from the tragic suicide of

Northwestern University student and Alpha Kappa Alpha sorority

pledge Jordan Hankins in January of 2017. In the wake of Jordan’s

death, her mother Felicia filed a wrongful death action against

the national sorority, two of its chapters, and a number of

individuals including those named as defendants in this case.

Felicia’s sixteen count complaint, which asserts various theories

of liability for Jordan’s death, is currently proceeding in this

district   before    Judge    Chang.    See   Felicia     Hankins,     Personal
    Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 2 of 31 PageID #:2674




Representative of the Estate of Jordan Hankins v. Alpha Kappa Alpha

Sorority, Inc., et al., 19 CV 147 (N.D. Ill.).

        At least two of the individuals sued in the underlying action

as members and agents of the sorority — Ashanti Madlock-Henderson

and Ava Thompson Greenwell — provided notice of the suit to

plaintiff Admiral Insurance Company and sought coverage pursuant

to the commercial general liability policy Admiral issued to the

sorority (the “Admiral Policy”). 1 These defendants also tendered

the suit to the issuers of their respective homeowner’s insurance

policies. Admiral disclaimed any duty to defend or indemnify the

individual      defendants     against    Felicia’s     claims   and   filed    the

instant suit for a declaration to that effect. Liberty Mutual

Insurance Corporation has been defending Madlock-Henderson in the

underlying suit, subject to a reservation of rights, pursuant to

a homeowner’s insurance policy it issued to Madlock-Henderson’s

husband, and it has intervened in this action with a counterclaim

against Admiral. State Farm Fire and Casualty has undertaken

Thompson Greenwell’s defense, also under a reservation of rights,


1 In her motion for judgment on the pleadings, Bianca Valdez states
that she, too, tendered her defense to Admiral and sought coverage
under the Admiral Policy. Unlike Madlock-Henderson and Thompson
Greenwell, however, Valdez did not file a counterclaim in this
case, and none of the pleadings on file refers to Valdez’s tender.
Nevertheless, Admiral does not appear to dispute that Valdez
provided timely notice of her claim. The record also does not
reveal whether Admiral is defending the sorority in the underlying
action.

                                          2
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 3 of 31 PageID #:2675




pursuant to her homeowner’s policy. State Farm is not a party to

this action. Madlock-Henderson and Thompson Greenwell have also

filed joint counterclaims against Admiral.

     Admiral’s declaratory complaint asserts six grounds for its

refusal to defend the underlying action. In Count I, it claims

that defendants are not “insureds” under the Admiral Policy in

relation to the underlying lawsuit. Count II asserts that the

Admiral Policy’s “hazing exclusion” bars coverage. In Count III,

Admiral claims that there has been no “occurrence” for coverage

purposes. Counts IV and V invoke exclusions for “expected or

intended injury” and for “assault and/or battery,” respectively.

And Count VI invokes the “other insurance” clause of the Admiral

Policy to claim that Admiral has no duty to defend any defendant

to the extent she is covered by another valid and collectible

insurance policy.

     In its counterclaims, Liberty Mutual seeks a declaration that

Admiral has a duty to defend its mutual insured, Madlock-Henderson,

in the underlying case, and that Admiral’s policy is primary to

Liberty Mutual’s own policy, which it claims is excess with respect

to any losses arising out of Felicia’s claims. In addition, Liberty

Mutual claims equitable subrogation/equitable contribution from

Admiral to recover the costs and expenses it has incurred in

defending   Madlock-Henderson       in       the   underlying   suit. Thompson



                                         3
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 4 of 31 PageID #:2676




Greenwell   and   Madlock-Henderson        similarly    counterclaim     for      a

declaration of Admiral’s duty to defend as well as for breach of

contract.

     Four motions are currently pending, all of which revolve

around the central issue of whether Admiral has a duty to defend

defendants in the underlying suit. Admiral and Liberty Mutual raise

this issue in cross-motions for judgment on the pleadings, which

also address the secondary issue of which of these insurers’

obligations, if any, are primary and which are excess with respect

to the other. Defendant Bianca Valdez, an individual sued in the

underlying suit as a member and agent of the sorority, also moves

for judgment on the pleadings as to Admiral’s duty to defend. And

Madlock-Henderson and Thompson Greenwell jointly move for partial

summary judgment on Admiral’s duty to defend claims and their

corresponding     counterclaims.     For    the   reasons    that   follow,       I

conclude that Admiral does have a duty under the Admiral Policy to

defend defendants and resolve the pending motions as set forth

below.

                        I.    The Underlying Lawsuit

     Felicia Hankins’s operative complaint alleges that in October

of 2016, Jordan attended a “rush” event hosted by the sorority’s

undergraduate chapter, Gamma Chi, under the direction of its

graduate chapter, Delta Chi Omega. Underlying Complaint (“UC”),



                                       4
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 5 of 31 PageID #:2677




Compl. Exh. A at ¶¶ 4, 7, 57. Greenwell Thompson and Madlock-

Henderson served as the graduate and assistant graduate advisors

to Gamma Chi during the relevant time periods, were members of

Delta Chi Omega, and acted as agents of the sorority with respect

to member initiation. Id. at ¶¶ 29, 31, 153. Bianca Valdez was a

sorority member and also acted as an agent of the sorority with

respect to initiation. Id. at ¶¶ 26-27, 153.

      The underlying complaint states that Jordan completed the

sorority membership intake process in October and November of 2016.

Id. at ¶ 60. On November 20, 2016, she was advised by members of

the sorority that for her membership to be accepted, she had to

agree to a post-initiation pledge process. Id. at ¶¶ 63-64. She

was then subjected to “several instances of severe hazing.” Id. at

¶ 66. Jordan allegedly “was subjected to physical abuse including

paddling,   verbal    abuse,   mental      abuse,   financial   exploitation,

sleep deprivation, items being thrown and dumped on her, and other

forms of hazing intended to humiliate and demean her.” Id. at ¶ 67.

The   underlying   complaint     asserts     that   Jordan   communicated     to

sorority members, including the individually named defendants,

that these actions triggered her PTSD and caused her to have

suicidal thoughts and develop a plan for suicide. Jordan died by

suicide in her dorm room on January 7, 2017. Id. at ¶ 70.




                                       5
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 6 of 31 PageID #:2678




     Counts XI-XVI of the UC raise six theories of liability

against the individual defendants: Counts XI and XII claim wrongful

death and survival damages based on negligence. Counts XIII and

XIV claim wrongful death and survival damages based on intentional

infliction of emotional distress. And Counts XV and XVI claim

wrongful death and survival damages based on negligent infliction

of emotional distress. Id. at ¶¶ 210-253. The paragraphs in support

of the negligence counts allege, inter alia, that the individual

defendants:

     (a) Planned and promoted multiple hazing activities, in
     which Gamma Chi initiates, including Jordan Hankins, as
     a condition to membership in the sorority, had to be
     subjected to various forms of hazing including physical
     abuse,   mental   abuse,    verbal   abuse,   financial
     exploitation, and sleep deprivation;

     (b) Required Jordan Hankins, as a condition to
     membership in the sorority, to call sorority members at
     specific times to be subjected to verbal abuse;

     (c) Required Jordan Hankins, as a condition                        to
     membership in the sorority, to subject herself                     to
     physical abuse;

     (d) Failed to seek medical attention for Jordan Hankins
     when she advised that she was “mentally unstable” and
     having suicidal thoughts;

     (e) Failed to report the hazing activities to agents,
     officers, and/or members of the sorority; and

     (f) were otherwise careless and negligent.

Id. at ¶¶ 211, 216.




                                       6
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 7 of 31 PageID #:2679




     In allegations supporting the claim of negligent infliction

of emotional distress, the UC pleads that defendants breached their

duty of reasonable care “to protect Hankins from the dangers of

hazing” when they hazed her “individually, and as agents, officers,

and member of AKA Sorority.” Id. at ¶¶ 237, 246. “Illustrations of

said hazing, cited by way of example but not limitation, are as

follows”:

     (a) Verbal abuse;

     (b) Physical abuse;

     (c) Emotional abuse;

     (d) Mental abuse; and

     (e) Financial exploitation.

Id. at ¶ 230.

                             II.   Legal Standard

     Federal Rule of Civil Procedure 12(c) allows a party to move

for judgment on the pleadings after the complaint and answer have

been filed. Fed. R. Civ. P. 12(c). “When a plaintiff moves for

judgment on the pleadings, the motion should not be granted unless

it appears beyond doubt that the nonmovant cannot prove facts

sufficient to support its position, and that the plaintiff is

entitled to relief.” Scottsdale Ins. Co. v. Columbia Ins. Grp.,

Inc., 972 F.3d 915, 919 (7th Cir. 2020). Although this standard is

the same as the one that applies to motions to dismiss under Rule



                                       7
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 8 of 31 PageID #:2680




12(b)(6), Federated Mut. Ins. Co. v. Coyle Mech. Supply Inc., 983

F.3d 307, 313 (7th Cir. 2020), “[w]hen the movant seeks to ‘dispose

of the case on the basis of the underlying substantive merits...

the appropriate standard is that applicable to summary judgment,

except that the court may consider only the contents of the

pleadings.’” U.S. Specialty Ins. Co. v. Vill. of Melrose Park, 455

F. Supp. 3d 681, 687 (N.D. Ill. 2020) (quoting Alexander v. City

of Chicago, 994 F.2d 333, 336 (7th Cir. 1993)) (ellipses in Melrose

Park). As that is the case here, I apply the same standard to each

of the pending motions, except that I may consider undisputed facts

outside of the pleadings and their attachments to resolve Madlock-

Henderson’s and Thompson Greenwell’s summary judgment motion.

     Under   Illinois     law,   which     governs   the   substance    of   the

parties’ dispute, insurance policies are construed in accordance

with ordinary rules of contract interpretation. Hobbs v. Hartford

Ins. Co. of the Midwest, 214 823 N.E.2d 561, 564 (2005). If the

terms of the policy are clear and unambiguous, they must be given

their plain and ordinary meaning unless doing so would violate

public policy. Berg v. New York Life Ins. Co., 831 F.3d 426, 429

(7th Cir. 2016). Any ambiguities in the policy, however, must be

construed liberally in favor of coverage, and any provisions that

limit coverage must be construed narrowly. DeSaga v. W. Bend Mut.

Ins. Co., 910 N.E.2d 159, 164 (Ill. App. Ct. 2009).



                                       8
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 9 of 31 PageID #:2681




       An insurer’s duty to defend is broader than its duty to

indemnify. Outboard Marine Corp. v. Liberty Mut. Ins. Co., 607

N.E.2d 1204, 1220 (1992). To determine whether an insurer has a

duty to defend, a court compares the allegations of the underlying

complaint with the language of the policy. Id. If the underlying

complaint    “alleges   facts       within   or   potentially     within       policy

coverage,”   the    insurer    is    obligated    to    defend,   “even    if    the

allegations are groundless, false or fraudulent.” General Agents

Ins. Co. of Am. v. Midwest Sporting Goods Co., 828 N.E.2d 1092,

1098    (2005).    Moreover,    if    the    underlying       complaint    asserts

multiple theories of recovery, the insurer must defend if even one

is potentially within the policy’s coverage, U.S. Fid. & Guar. Co.

v. Wilkin Insulation Co., 578 N.E.2d 926, 930 (Ill. 1991). See

also Pekin Ins. Co. v. Wilson, 930 N.E.2d 1011, 1015 n. 2 (Ill.

2010) (if the insurer has a duty to defend against any count in

the underlying complaint, it must defend against all counts).

                     III. Admiral’s Declaratory Claims

                            Count I: “An Insured”

       Admiral’s    first    basis    for    refusing    to    defend     is    that

defendants are not “insureds” under the policy and thus have no

coverage in relation to the underlying suit. The named insured

under the Admiral Policy is Alpha Kappa Alpha Sorority, Inc. See

Compl. Exh. B. An endorsement titled “Who Is An Insured Amendatory



                                        9
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 10 of 31 PageID #:2682




Endorsement,” provides that “an insured” also includes “Individual

Officers, Directors, Trustees, Partners, Coordinators, Custodians,

Committee Members, Council Members, Volunteers, Faculty Advisors

and [Sorority] Members and Candidates for Membership who are in

financial good standing with the Named Insured...but only while

such persons are performing duties related to the conduct of the

Named Insured’s business. Id., Form AI 08 76 02 03. Admiral argues

that defendants fall outside the scope of this definition for two

reasons: first, that they cannot have been “performing duties

related to the conduct of [the sorority’s] business” when they

allegedly hazed Jordan because the sorority prohibits hazing; and

second, that some defendants may not have been in financial good

standing. Neither argument relieves it of the duty to defend.

     To establish an insurer’s duty to defend, the initial burden

is on the insured to prove that a claim falls within the coverage

of the Policy. OneBeacon Am. Ins. Co. v. City of Zion, 119 F. Supp.

3d 821, 832 (N.D. Ill. 2015). Defendants clear this hurdle with

respect   to   their    status    as   insureds,    pointing     to   the   UC’s

allegations that they were members of the sorority and acted in

their capacity as its agents in conducting sorority business,

namely “Membership Intake.” Compl. at ¶¶ 198, 199, 77. Admiral

argues that defendants cannot be deemed to have been conducting




                                       10
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 11 of 31 PageID #:2683




sorority business because they allegedly acted in violation of the

sorority’s policies. This argument is unavailing.

        Admiral cites Royal Surplus Lines Ins. Co. v. Cotton States

Mut. Ins. Co., 67 852 N.E.2d 1143 (Table), 2006 WL 2422769 (Mass.

App. Ct. 2006), in which a Massachusetts appellate court affirmed

summary judgment in favor of an insurer that refused to defend a

fraternity officer against claims arising out of a hazing event he

organized in violation of fraternity policy. The court found that

the officer acted “intentionally[] outside the scope of his duties

as an officer of the local fraternity” and concluded on that basis

that the officer was not “acting within the scope of [his] duties

on behalf of the named insured” as required to satisfy the policy’s

definition of “an additional insured.” 2006 WL 2422769, at *4. But

there are several salient distinctions between that case and this

one. First, the Admiral Policy’s definition of “an insured” is

broader than the definition at issue in Royal Surplus, as it

requires that members be performing duties “related to the conduct

of [sorority] business,” not duties “on behalf of” the sorority.

Compare               Merriam-Webster,                  https://www.merriam-

webster.com/dictionary/relate%20to (defining “relate to” as, inter

alia, “to be connected with (someone or something)”) (last accessed

March         26,          2021)            with        https://www.merriam-

webster.com/dictionary/on%20behalf) (defining “on behalf” as “as



                                       11
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 12 of 31 PageID #:2684




a representative of someone”) (last accessed March 26, 2021).

Second, the UC alleges expressly that defendants acted “within

their authority” as agents and members of their sorority, Compl.

at ¶ 238, not “intentionally outside the scope” of their duties,

as in Royal Surplus. For these reasons, Royal Surplus does not

support Admiral’s refusal to defend against the UC’s allegations

pursuant to the policy provisions at issue here.

     Moreover, while the UC describes intentional conduct alleged

to violate sorority policy, it does not attribute any specific

such conduct to any individual defendant. Instead, it offers

“illustrations” of such conduct, “cited by way of example,” that

“defendants”     allegedly      committed.      Compl.    at     ¶¶ 222,    230.

Meanwhile, the UC also asserts liability based on defendants’

negligent    conduct,    which    includes     “failing     to   seek   medical

attention” for Jordan after she told them she was experiencing

suicidal ideations and “failing to report hazing activities” to

other sorority agents. Taking all its allegations together, the UC

suggests, and does not foreclose the possibility, that defendants

may be liable for Jordan’s death as “insureds” under the Admiral

Policy, i.e., as sorority members and agents who negligently

performed duties related to the conduct of sorority business.

Accordingly, Admiral cannot refuse to defend. See Scottsdale Ins.

Co. 972 F.3d at 920.



                                       12
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 13 of 31 PageID #:2685




     With respect to the issue of financial good standing, Admiral

observes correctly that the UC is silent on this issue but argues

erroneously that it must do so for defendants to carry their burden

of establishing potential coverage. “The complaint need not allege

or use language affirmatively bringing the claims within the scope

of the policy, as the question of coverage should not hinge

exclusively on the draftsmanship skills or whims of the plaintiff

in the underlying action.” Axiom Ins. Managers, LLC v. Capitol

Specialty Ins. Corp., 876 F. Supp. 2d 1005, 1012 (N.D. Ill. 2012).

Indeed, so long as the UC’s allegations suggest that the individual

defendants are within a category of individuals the Admiral Policy

defines as “an insured” and do not foreclose the possibility that

they are within the scope of that definition, Admiral must defend.

Scottsdale Ins. Co. v. Columbia Ins. Grp., Inc., 972 F.3d 915, 919

(7th Cir. 2020) (“An insurer must defend when the underlying

allegations do not foreclose coverage”) (internal quotation marks

and citation omitted). Admiral’s pleading “on information and

belief” that some defendants may not be in financial good standing

does not compel a contrary conclusion.

                        Count II: Hazing Exclusion

     Admiral’s next argument is that the loss alleged in the

underlying action is “bodily injury...arising out of hazing,” and




                                       13
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 14 of 31 PageID #:2686




as such is excluded by a provision captioned “Hazing, Sexual of

Physical Abuse or Molestation,” which states:

     It is agreed this insurance does not apply to “bodily
     injury”, “property damage” or “personal and advertising
     injury” arising out of hazing, sexual abuse, physical
     abuse or molestation committed by any insured. This
     exclusion applies only to insureds who participate in or
     direct others to participate in the hazing, sexual
     abuse, physical abuse, or molestation.

Compl. Exh. B at AD 06 53 01 03. One of the theories presented in

the UC is that defendants are liable for Jordan’s death based on

their intentional hazing, which they engaged in despite knowledge

that the hazing “was triggering [Jordan’s] PTSD, causing severe

anxiety and depression and that she was having suicidal thoughts.”

UC, Compl. Exh. A at ¶¶ 69, 225. The conduct alleged in this count

appears    on    its   face   to   fall    exclusively   within    the   hazing

exclusion, and indeed, none of the defendants argues otherwise.

Where the parties’ views diverge is on the question of whether the

counts    pled   as    negligence   claims     potentially    assert     covered

losses, or whether they, too, allege injuries exclusively within

the scope of the hazing exclusion. While the question is a close

one, I conclude that as the UC’s negligence claims are pled, they

potentially seek recovery for covered losses.

     This conclusion is not based simply on how the counts in the

UC are captioned. Indeed, as Admiral correctly observes, “[w]hat

is important is not the legal label that the plaintiff attaches to



                                          14
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 15 of 31 PageID #:2687




the defendant’s (that is, the insured’s) conduct, but whether that

conduct as alleged in the complaint is at least arguably within

one or more of the categories of wrongdoing that the policy

covers.” Cincinnati Ins. Co. v. E. Atl. Ins. Co., 260 F.3d 742,

745 (7th Cir. 2001) (citation omitted); Ill. Cas. Co. v. West

Dundee China Palace Rest., Inc., 49 N.E.3d 420, 426 (Ill. App. Ct.

2015) (“little weight” is given to legal labels). And as the

parties’      cited    authorities     reflect,      courts     have     come   out

differently on the question of whether claims asserting negligent

conduct    such   as   the   failure    to    seek   medical     assistance     are

independent from — and thus not excluded by — policy provisions

excluding coverage for the injuries that necessitated medical

intervention.     See, e.g., Skolnik v. Allied Prop. & Cas. Ins. Co.,

45   N.E.3d    1161,    1168,   1167    (Ill.     App.   Ct.    2015)     (because

“negligence counts allege acts that have the potential of recovery

under   the    insurance     policies,”      allegations      claiming    excluded

losses did not “extinguish” insurer’s duty to defend); Liberty

Corp. Capital, Ltd. v. California Tau Chapter of Sigma Alpha

Epsilon Fraternity, Case No. 11-cv-02626, 2012 WL 12877181 (C.D.

Cal. Dec. 3, 2012) (alleged negligence caused potentially covered

losses independent from excluded loss, so insurer had duty to

defend); cf. State Farm Fire & Cas. Co. v. Young, 968 N.E.2d 759,

766 (Ill. App. Ct. 2012) (where alleged injuries “were not the



                                       15
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 16 of 31 PageID #:2688




result of an accident under any definition for that term recognized

in our jurisprudence,” negligence claims did not shield losses

from provisions excluding losses caused by insured’s intentional

conduct); Allstate Ins. Co. v. Smiley, 659 N.E.2d 1345, 1351 (Ill.

App. Ct. 1995) (no coverage for loss that “originated or came about

from”   excluded     activities,      regardless     of    how    the   insured

characterized the cause of the injury). Ultimately, however, I

need not delve into the weeds of these cases, nor into the parties’

sometimes-strained       efforts     to     distinguish     those    that    are

unfavorable to them while emphasizing the shared features of those

that support them. In the end, the way the underlying claims are

pled in this case raises the possibility that any one of the

individual defendants may be held liable for Jordan’s death without

proof that she engaged in conduct within the scope of the hazing

exclusion. That is enough to establish Admiral’s duty to defend.

     As noted above, the UC’s description of the mistreatment to

which Jordan was subjected does not attribute specific conduct to

any individual defendant. That is acceptable under Rule 8, see

Access Servs. of N. Illinois v. Capitol Administrators, Inc., No.

3:19-CV-50050, 2021 WL 780489, at *7 (N.D. Ill. Mar. 1, 2021)

(citing cases), and discovery will presumably clarify the role of

each defendant, if any, in the hazing the UC alleges. For the time

being, however, the most that can be said of any defendant’s



                                       16
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 17 of 31 PageID #:2689




conduct is that she allegedly committed “one or more” acts or

omissions claimed to have caused Jordan’s death, some of which —

such as the failure to seek medical care for Jordan after learning

that Jordan was planning suicide — does not clearly fall within

the scope of the hazing exclusion.

     It bears noting in this connection that the Admiral Policy

does not define “hazing.” While this omission does not, contrary

to Liberty Mutual’s suggestion, render the exclusion ambiguous per

se, Geschke v. Air Force Ass’n, 425 F.3d 337, 343 (7th Cir. 2005)

(under Illinois law, “[a] policy term is not ambiguous because the

term is not defined within the policy or because the parties can

suggest    creative    possibilities        for   its   meaning”)     (original

alteration), it means that the term is presumed to have its

“ordinary-language meaning.” Stone Container Corp. v. Hartford

Steam Boiler Inspection & Ins. Co., 165 F.3d 1157, 1160 (7th Cir.

1999). Yet, despite its insistence that the term “hazing” is

unambiguous as used in the policy, Admiral nowhere asserts the

“ordinary-language meaning” of the term. Admiral does offer the

UC’s allegation that the sorority defines hazing as:

     acts that include but are not limited to: (1) Physical
     acts, such as hitting, striking, laying hands upon or
     threatening to do bodily harm to any individual(s); (2)
     behavior which is directed against any individual(s) for
     the   purpose   of   causing   shame,   abuse,   insult,
     humiliation, intimidation or disgrace; and (3) a variety
     of prohibited practices including, but not limited to,
     “underground   hazing,”    “financial   hazing,”   “pre-


                                       17
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 18 of 31 PageID #:2690




     pledging,”        “post-pledging”         or      “post-initiation
     pledging.”

Compl. Exh. A at ¶ 40. On its face, however, this definition does

not include defendants’ alleged failure to seek medical help or to

report hazing, both of which omissions are among the grounds the

UC identifies as giving rise to defendants’ liability.

     For these reasons, it is not clear from the face of the

underlying complaint that Jordan’s death was caused solely by a

proximate cause excluded by the Admiral Policy’s hazing exclusion.

See United States Fidelity & Guaranty Co. v. State Farm Mutual

Automobile Insurance Co. 504 N.E.2d 123, 125 (Ill. App. Ct. 1987)

(“If a proximate cause of an injury is within the included coverage

of an insurance policy, the included coverage is not voided merely

because an additional proximate cause of the injury is a cause

which is excluded under the policy.”). Accordingly, Admiral has a

duty to defend.

                          Count III: “Occurrence”

     Admiral’s third ground for refusing to defend defendants

claims that the UC does not allege losses resulting from an

“occurrence” as defined in the Admiral Policy. It relies on the

following policy provisions:

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

  1.Insuring Agreement




                                       18
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 19 of 31 PageID #:2691




     a. We will pay those sums that the insured becomes
        legally obligated to pay as damages because of “bodily
        injury” or “property damage” to which this insurance
        applies. We will have the right and duty to defend
        the insured against any “suit” seeking those damages.
        . ..

     b. This insurance applies              to   “bodily    injury”    and
        “property damage” only if

                  (1) The “bodily injury” or “property damage” is
                  caused by an “occurrence” that takes place in the
                  “coverage territory” . . .


     e. Damages because of “bodily injury” include damages
        claimed by any person or organization for care, loss
        of services or death resulting at any time from
        “bodily injury” . . ..       an accident, including
        continuous or repeated exposure to substantially the
        same general harmful conditions. . ..

SECTION V – DEFINITIONS

     13. “Occurrence” means an accident, including continuous or
     repeated exposure to substantially the same general harmful
     conditions.

Compl. Exh. B at 1, 14.

     Admiral     observes     that    Illinois     courts     also    interpret

“occurrence” to mean an “accident” and contends that the UC’s

allegations that defendants intentionally hazed Jordan place its

claims outside the scope of an “occurrence” under the Admiral

Policy. Pl.’s Mem. (DN 112) at 12 (citing Atlantic Mut. Ins. Co.

v. American Academy of Orthopaedic Surgeons, 315 Ill. App. 3d 552,

561 (1st Dist. 2000) (“an occurrence which is defined as an

accident involves the consideration of whether the injury was



                                       19
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 20 of 31 PageID #:2692




expected or intended from the standpoint of the insured”), and

Stoneridge Development Co., Inc. v. Essex Ins. Co., 382 Ill. App.

3d 731, 749-50 (2d Dist. 2008)). Even assuming, however, that this

exclusion precludes defendants from obtaining indemnification for

losses caused by the foreseeable consequences of their intentional

conduct, Admiral’s argument again ignores the possibility that the

defendants may be liable in the underlying action based on their

alleged negligence. “What [Admiral] must remember is that its duty

to defend arises even if only one theory is within the potential

coverage of the policy or the allegations fall within at least one

of the categories of wrongdoing alleged.” OneBeacon 119 F. Supp.

3d at 838. As discussed above, because the UC does not attribute

specific conduct to any individual, the UC’s allegations raise the

possibility that any one of the defendants could be held liable

for Jordan’s death based entirely on failure to seek medical

attention or to report hazing to sorority authorities, even absent

any evidence of intentional misconduct. Under these circumstances,

a jury could conclude that Jordan’s death was the result of “bodily

injury”   caused    by   an   “occurrence,”     i.e.,   an   “accident,”     and

attribute liability to one or more defendants without finding that




                                       20
    Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 21 of 31 PageID #:2693




they intended or expected her suicide. Admiral’s cited authorities

do not compel a contrary conclusion. 2

      Counts IV and V: “Expected or Intended Injury” and “Assault
                            and/or Battery”

        Admiral’s      declaratory      complaint     asserts     the    following

exclusions in the Admiral Policy as grounds for refusing to defend

or indemnify defendants:

        This insurance does not apply to “bodily injury”,
        “property damage” or “personal and advertising injury”
        arising out of any act of assault and/or battery by any
        insured. This exclusion applies only to insureds who
        participate in or direct others to participate in the
        assault and/or battery.

Compl. Exh. B, Form AD 06 52 01 03, and

        [t]his insurance does not apply to “bodily injury”,
        “property damage” or “personal and advertising injury”
        arising out of any act of assault and/or battery by any
        insured. This exclusion applies only to insureds who
        participate in or direct others to participate in the
        assault and/or battery.

Compl. Exh. B, Form AD 06 52 01 03.



2 In American Academy of Orthopaedic Surgeons, 734 N.E.2d at 60,
the court held that a policy exclusion for intentional acts applied
notwithstanding allegations of the insured’s negligence by
examining “the actual conduct of the insured alleged in the
underlying complaint.” (Emphasis added) Here, the underlying
complaint does not specify the “actual conduct” of any individual
and raises the possibility that any one of them could be liable
based purely on her negligence. Stoneridge involved underlying
allegations of breach of contract rather than negligence, a
distinction the court indicated was material to its outcome. See
888 N.E. 2d at 651.



                                          21
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 22 of 31 PageID #:2694




     In their motions for judgment on the pleadings, both Liberty

Mutual and Valdez argue that these exclusions do not excuse Admiral

from its duty to defend for substantially the reasons discussed

above, i.e., that notwithstanding the possibility that losses

resulting from intentional or assaultive/battering conduct alleged

in the UC may be excluded from coverage, it is not clear from the

face of the UC that its allegations fail to state facts that bring

the case within, or potentially within, the policy’s coverage.

Valdez adds that in Illinois, because a suicide is unforeseeable

as a matter of law, Turcios v. DeBruler Co., 32 N.E.3d 1117, 1124

(Ill. 2015), it remains an “accident” regardless of the UC’s

allegations of defendants’ intentional conduct.              Admiral does not

respond to these arguments, entitling Valdez and Liberty Mutual to

judgment on the pleadings that these exclusions do not excuse

Admiral from its duty to defend.

     Admiral’s only discussion of these exclusions is in the

portion of its Omnibus Response/Reply to the summary judgment

motion   by    Madlock-Henderson      and   Thompson     Greenwell.     Admiral

complains     that   these   defendants     “conclude    without    supporting

evidence that these two exclusions do not apply,” but Admiral has

it backwards. Under Illinois law, “[t]he insurer has the burden of

proving that an exclusion applies.” Axiom Ins. Managers 876 F.

Supp. 2d at 1008 (citing Santa’s Best Craft, LLC v. St. Paul Fire



                                       22
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 23 of 31 PageID #:2695




& Marine Ins. Co., 611 F.3d 339, 347 (7th Cir. 2010)). Having

satisfied their initial burden to show that the UC raises at least

one claim falling within, or potentially within, the scope of

coverage under the Admiral Policy, it is Admiral that must come

forward with evidence to suggest that all claims in the UC are

excluded.

       In further response to the summary judgment motion on this

issue,   Admiral    insists    that   it    is   entitled   to   discovery     to

ascertain the roles of the respective defendants in the hazing

alleged in the UC. That is certainly true. And indeed, discovery

may reveal that defendants engaged in excluded conduct. Further,

if that excluded conduct is determined to be the sole proximate

cause of the losses alleged in the UC, then defendants will not be

entitled to indemnity. As Admiral acknowledges, these are issues

for another day. See Medical Assurance Co., Inc. v. Hellman, 610

F.3d   371,   375   (7th   Cir.   2010)     (duty-to-indemnify     declaratory

claims are not ripe “until liability has been established”);

Outboard Marine Corp. v. Liberty Mut. Ins. Co., 607 N.E.2d 1204,

1221 (Ill. 1992) (duty to indemnify “will not be defined until the

adjudication of the very action which the indemnitor should have

defended.”) (citation and alteration omitted). But the possibility

that discovery and trial may establish that defendants are liable

for losses that are excluded by the policy does not stand in the



                                       23
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 24 of 31 PageID #:2696




way of summary judgment on the threshold issue of Admiral’s duty

to defend. The question raised by the motion for summary judgment

on this issue is whether Admiral has pointed to evidence suggesting

that all claims in the underlying action are barred by the Expected

or   Intended      Injury   exclusion   or    the    Assault   and/or   Battery

exclusion. It has not.

                        Count VI: “Other Insurance”

      Admiral’s final declaratory claim asserts that it has no duty

to   defend   or    indemnify   any   defendant      covered   by   other   valid

insurance that applies to the underlying suit. Liberty Mutual

challenges this theory in its counterclaims, where it alleges not

only that Admiral has a duty to defend defendants, it has the sole

duty to defend them and owes Liberty Mutual equitable subrogation

for defense costs it has already incurred. Liberty Mutual seeks

resolution of all of these claims and counterclaims in its Rule

12(c)   motion.      Madlock-Henderson       and    Thompson   Greenwell    seek

summary judgment in their favor on Count VI of Admiral’s complaint.

      It is helpful at this stage to recall the features of the two

general types of insurance policies: “primary” and “excess.” The

most salient distinction for present purposes is that only the

primary insurer has the duty to defend its insured. Royal Ins. Co.

v. Process Design Assoc., Inc., 582 N.E.2d 1234 (Ill. App. Ct.

1991); Liberty Mut. Ins. Co. v. Am. Home Assurance Co., 348 F.



                                        24
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 25 of 31 PageID #:2697




Supp. 2d 940 (N.D. Ill. 2004) (“the primary insurer, not the excess

carrier,    has   the   duty   to   defend   its   insured”).    “Rather    than

providing a duty to defend, most excess policies require the excess

insurer to indemnify the insured for the costs of the defense as

part of the “ultimate net loss” against which the policy insures.”

Id.

      The Admiral Policy’s “Other Insurance” provision reads as

follows:

      1. This insurance is primary with respect to homeowners
         insurance maintained by a volunteer, employee, director
         or officer who is judged by us to have had no direct
         involvement in the covered loss.

      2. This insurance is excess over all other valid and
         collectible insurance available to the insured for a loss
         we cover under this policy.

      3. We will have no duty under this insurance to defend any
         claim or “suit” that any other insurer has a duty to
         defend. If no other insurer defends, we will undertake to
         do so, but we will be entitled to the insured’s rights
         against all those other insurers.


Compl. Exh. B at Form AD 06 54 01 03. Liberty Mutual’s policy also

contains an “Other Insurance” clause for personal liability, which

provides:

      This insurance is excess over other valid and
      collectible   insurance    except   insurance written
      specifically to cover as excess over the limits of
      liability that apply in this policy.




                                       25
    Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 26 of 31 PageID #:2698




LM Mot. Exh. D at 15. 3

        When confronted with dueling “other insurance” provisions in

policies that potentially cover the same risk, courts attempt to

reconcile the clauses to effectuate the intent of the parties and

determine the order of coverage. Putnam v. New Amsterdam Cas. Co.,

269 N.E.2d 97, 100 (1970). If the provisions are incompatible and

there is no rational basis for giving effect to one provision but

not the other, courts give effect to neither. Id. Here, the parties

do not contend that their respective provisions are incompatible,

but they disagree as to how they should be reconciled.

        One conclusion that emerges clearly from the face of the

respective provisions is that Liberty Mutual is not a primary

insurer with respect to the claims in the underlying action. The

terms of the Liberty Mutual policy on this issue are unambiguous:

the policy is excess over other “valid and collectible” insurance—

and, as Madlock-Henderson and Thompson Greenwell argue without

contradiction, the Admiral Policy satisfies this criterion —unless

the other insurance “is written specifically to cover as excess

over the limits of liability that apply in this policy”— which the

Admiral Policy plainly (and undisputedly) is not. Accordingly,


3 Materials filed in support of Madlock-Henderson and Thompson
Greenwell’s joint summary judgment motion reveal that the “Other
Insurance” provisions of the homeowner policy issued by State Farm
to Thompson Greenwell is identical to the provisions in the Liberty
Mutual policy.

                                          26
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 27 of 31 PageID #:2699




whatever the Admiral Policy provides with respect to the order of

coverage, Admiral’s argument that “[s]ince the two homeowners

policies are primary,” it has “no duty to defend until those

policies are exhausted” is erroneous. Omnibus Mem. at 20.

     Nor is the conclusion that the Liberty Mutual policy is excess

incompatible with Admiral’s other insurance provisions. The third

paragraph of Admiral’s provisions, which provides that Admiral has

no duty to defend any suit that another insurer has a duty to

defend, is not implicated here because as an excess insurer,

Liberty Mutual has no duty to defend.

     The first paragraph of Admiral’s other insurance provisions

is trickier to interpret. Unlike the Liberty Mutual Policy, the

Admiral Policy acknowledges that is primary in some circumstances.

Admiral argues, however, that the provision making the Admiral

Policy primary over homeowner insurance does not apply because

neither Madlock-Henderson nor Thompson Greenwell is a “volunteer,

employee, director or officer who is judged by us to have had no

direct involvement in the covered loss.” The first basis for this

argument —that there is no “covered loss” at all based on the

allegations of the UC— is easily dispatched for reasons discussed

in the preceding sections. Admiral’s next arguments —that even

assuming a covered loss, the pleadings do not allege that Madlock-

Henderson    or   Thompson     Greenwell    were    volunteers,     employees,



                                       27
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 28 of 31 PageID #:2700




directors, or officers of the sorority, or that Madlock-Henderson

“maintained” the homeowners policy issued to her husband— are only

slightly less flimsy. It is true that the underlying complaint

does   not   attribute      any   of   the    specific   titles    above   to    the

individual defendants. But its allegations that each was a sorority

member acting as its agent leaves little room to doubt (and Admiral

suggests no reason to doubt) that each fell into at least one of

these categories. And given that the homeowner policy Liberty

Mutual issued to Terence Henderson explicitly defines “you” to

include the named insured’s spouse if living in the same residence,

there is nothing at all to Admiral’s bald claim that Madlock-

Henderson did not “maintain” homeowner’s insurance.

       Admiral’s final argument —that even assuming a covered loss,

neither Madlock-Henderson nor Thompson Greenwell was “judged by us

to have had no direct involvement in a covered loss”— requires

closer    scrutiny.    To     begin,     although    Admiral      suggests      that

defendants    bear    the    burden     of    proving    that     this   provision

establishes    the    primacy     of   Admiral’s    policy,     because    Admiral

invokes the provision as an affirmative basis for disclaiming

defense duties it otherwise owes, the burden appropriately lies

with Admiral. Admiral argues that the individual defendants were

not “judged by [Admiral] to have had no direct involvement in the

covered loss.” At this stage, however, Admiral is confined to the



                                         28
    Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 29 of 31 PageID #:2701




allegations in the underlying complaint, which, quite naturally,

say nothing at all about any “judgment” Admiral may have made about

these defendants’ role in any covered loss. Indeed, as discussed

above, the allegations do not attribute specific conduct to any of

the individual defendants, belying Admiral’s insistence that it

would be “impossible” for Admiral to have judged that these two

had “no direct involvement.”

        Moreover, the meaning of the phrase “judged by us to have had

no direct involvement in the covered loss” is not clear from the

face of the Admiral Policy. And in fact, the parties’ dispute over

whether      “judged    by   us”   refers      to   Admiral’s   assessment    of      a

particular defendant’s role in a loss that is ultimately determined

to be covered or to some other determination Admiral may make based

on the pleadings and/or evidence prior to any adjudication, is

genuine. Because the meaning of this phrase is ambiguous, it must

be construed strictly against Admiral and in favor of coverage,

which in this context, means that the Admiral Policy is primary

over      Madlock-Henderson’s       and   Thompson      Greenwell’s    homeowners

policies, and that Admiral must bear the cost of their defense. 4




4 The second paragraph of Admiral’s other insurance provision is
inapplicable here, as the other policies at issue are “homeowners”
policies covered by the first paragraph, not “other” policies
covered by the second.

                                          29
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 30 of 31 PageID #:2702




     This brings me to the final issue raised by the parties’

motions,    which      is       Liberty    Mutual’s   claims   for    equitable

subrogation or equitable contribution. My conclusion that the

Liberty Mutual Policy is excess and the Admiral Policy primary

with respect to losses stemming from the underlying action leads

inexorably to the conclusion that Liberty Mutual has no claim for

equitable contribution. Home Ins. Co. v. Cincinnati Ins. Co., 821

N.E.2d   269,    277    (“an      excess    insurer   cannot   seek   equitable

contribution     from       a    primary    insurer”)   (citation     omitted).

Accordingly, I consider only Liberty Mutual’s claim for equitable

subrogation.

     To win judgment on this claim, Liberty Mutual must show that:

(1) Admiral is primarily liable to the insured for a loss under a

policy of insurance; (2) Liberty Mutual is secondarily liable to

the insured for the same loss under its policy; and (3) Liberty

Mutual has discharged its liability to the insured and at the same

time extinguished Admiral’s liability. See Old Republic Gen. Ins.

Co. v. Amerisure Ins. Co., 2020 U.S. Dist. LEXIS 248710, *9 (N.D.

Ill. Sept. 8, 2020) (citing Home Ins. Co. v. Cincinnati Ins. Co.,

821 N.E.2d 269, 276 (Ill. 2004)). This claim is not susceptible to

resolution at this stage. As the reference to “extinguish[ing]”

liability in the third element suggests, an equitable subrogation

claim “looks retrospectively at the loss suffered.” Home Ins. Co.,



                                           30
 Case: 1:19-cv-03468 Document #: 145 Filed: 03/29/21 Page 31 of 31 PageID #:2703




821 N.E.2d at 281. While Liberty Mutual will ultimately be entitled

to recover from Admiral the costs of Madlock-Henderson’s defense,

which   Admiral      owed     but    Liberty      Mutual    paid,   its    equitable

subrogation       claim     must    await    a    determination     of    the    “loss

suffered.”

                                            IV.

     For    the    foregoing        reasons,      Liberty   Mutual’s      motion     for

judgment on the pleadings is granted as to Admiral’s duty to defend

defendants in the underlying action and as to Liberty Mutual’s

claim that the Admiral Policy is primary and the Liberty Mutual

Policy excess as to losses stemming from that action. Liberty

Mutual’s motion is denied with respect to its claim for equitable

contribution and denied without prejudice as to its claim for

equitable    subrogation.          Admiral’s      motion    for   judgment      on   the

pleadings is denied. Valdez’s motion for judgment on the pleadings

is granted. Madlock-Henderson and Thompson Greenwell’s motion for

summary judgment is granted.



                                                  ENTER ORDER:




                                                  ________________________
                                                  Elaine E. Bucklo
                                                  United States District Judge

Dated: March 29, 2021


                                            31
